Citation Nr: 1622613	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-23 107	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Elaine M. Tripi, Ph.D., C.R.C.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant served on active duty from February 1963 to December 1964, with subsequent reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO decision.  In November 2008, the appellant testified at a personal hearing before a Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record. 

In a February 2009 decision, the Board, in pertinent part, denied the appellant's claim for service connection for PTSD.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2010 Order, the Court vacated the Board's February 2009 decision to deny entitlement to service connection for PTSD and remanded the matter to the Board for development consistent with the parties' December 2009 Joint Motion for Remand (Joint Motion).  The Board parenthetically notes that in the February 2009 Board decision, entitlement to service connection was denied for five other claimed disorders.  The appellant, however, as noted in the Joint Motion, did not pursue an appeal as to those issues. 

The Board remanded the claim in July 2010 so that the evidentiary development ordered as part of the Joint Motion could be undertaken.

In October 2011, the Board advised the appellant by letter that, as the VLJ who conducted the November 2008 hearing had since retired from the Board, he was entitled to have another hearing before the Board, if he so desired.  The appellant responded in November 2011, informing the Board of his desire to be afforded a new video conference hearing.  In December 2011, the Board remanded this issue once again in order to afford the appellant a new video conference hearing. The appellant was scheduled for such a hearing on February 29, 2012.  As he failed to report for this hearing, the Board proceeded to adjudicate the claim.

In a March 2012 decision, the Board denied the claim for service connection for PTSD.  The appellant appealed to the Court, and in February 2013, the Court remanded the matter for action consistent with the December 2012 Joint Motion.  This requested development was satisfactorily accomplished.  In 2015, the appellant's attorney requested a second Board hearing, so this was held before the undersigned Veterans Law Judge in December 2015.

The appellant's attorney has filed new evidence and argument accompanied by a waiver of initial RO review.  The matter is once again before the Board for appellate review.


FINDING OF FACT

The evidence of record does not show that PTSD was incurred as a result of or related to a verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the appellant was satisfied prior to the initial RO decision in an October 2005 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A March 2006 letter provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, we observe that after two joint motions for remand, neither party before the Court had any criticism to make of the notice provided to the appellant.  

VA also has a duty to assist a appellant in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, VA medical records and a VA medical examination, the transcripts of two Board hearings, medical evidence submitted by the appellant's attorney, and the appellant's own contentions.  

As noted above, the Board previously remanded this issue in October 2013 for further evidentiary development, specifically for a VA examination to identify the appellant's current psychiatric diagnosis and particularly whether the appellant has PTSD due to fear of hostile action during active service.  The appellant was provided with a relevant and thorough VA examination in July 2015.  His claim was readjudicated in July 2015.  Thus, there is compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Following the July 2015 Supplemental Statement of the Case, the appellant's attorney supplemented the record with a private psychological opinion, and the author of the opinion provided sworn testimony during a second Board hearing before the undersigned Veterans Law Judge in December 2015.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The appellant asserts that during patrols along the Korean Demilitarized Zone (DMZ), he participated in combat in which he was fired upon by the enemy and returned fire, killing an unknown number of the enemy.  He also asserts that he fired upon a group of women and children who did not return his fire.  He writes, "It was our job to search out, ambush, and kill any infiltrators attempting to cross the border."  He is requesting service connection for PTSD related to these experiences.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the appellant's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The appellant is seeking entitlement to service connection for PTSD.  Specifically, the appellant has asserted in statements and personal hearing testimony that he believes he has PTSD as a result of hazardous guerilla training at Fort Lewis, Washington, and events in Korea while participating in missions into the demilitarized zone (DMZ) involving firefights and the killing of infiltrators.  He subsequently stated that he attended Ranger School, where he was selected for a top secret mission in Korea.  He believes that his attendance at Ranger School and his top secret missions were not recorded because the government wants to deny the activities in which he participated.  

A review of the appellant's service treatment records reveals no complaints, treatment, or diagnoses of PTSD.  

The appellant's VA medical records reflect multiple diagnoses of PTSD related to his experience in Korea.  These diagnoses are predicated upon the appellant's own stories regarding his stressor events, however.  He also carries diagnoses including depression, anxiety, panic disorder, bipolar disorder, dissociative disorder, and personality disorder.  A July 2015 VA psychiatric examination yielded the examiner's conclusion that the appellant does not meet the psychiatric diagnostic criteria for a diagnosis of PTSD.  However, the report of an October 2015 psychological evaluation arranged by the appellant's attorney reflects a diagnosis of PTSD related to stressors in Korea.  

The bottom line in this case, however, is that there is no credible evidence and no supporting evidence that a claimed in-service stressor occurred.  

The appellant's claims file contains no evidence that he received any awards or decorations indicative of combat, and there is nothing in his service records suggesting that he ever served in combat.  His putative participation in Ranger School is not recorded in his service personnel records, or his DD Form 214.  He was assigned to Fort Lewis from July 1963 until he left for Korea in December 1963.  However, under "specialized training," all completed courses were dated in May 1963, during his basic training.  There is no indication of any training completed at Fort Lewis. 

Therefore, absent any corroboration of his story, the appellant's claimed stressors cannot be presumed to have occurred under 38 U.S.C.A. § 1154(b).  His lay testimony is not sufficient to establish the occurrence of his claimed stressor events.  Therefore, as explained above, some level of independent corroboration of his stressors is required.  The record must include service records or other credible evidence that supports and does not contradict the appellant's testimony.  Doran.

The appellant's personnel records reflect that he arrived in Inchon, Korea in December 1963, and returned to the United States in December 1964.  He was discharged from active service in December 1964 at the rank of E-3 (Enlisted, three).  His military occupational specialty was that of light weapons infantry.  He received a single medal during his period of service, reflecting expertise with the rifle.

With regard to verifying the appellant's reported stressors, the Board notes that, in correspondence dated in January 2008, the appellant was notified that additional information was required for VA assistance in helping him substantiate his PTSD claim including names and approximate dates for events identified as stressors.  In a February 2008 response, the appellant indicated that, while in Korea, he had killed infiltrators as he was trained to do, but he provided no details of any event that may be verified.  In a March 2008 memorandum, the RO found that information sufficient for a request for service department verification had not been provided.  

In a statement received by VA in July 2008, the appellant wrote that in Korea, "I was given 2 men, 1 Korean, 1 American.  We were sent on missions inside the DMZ.  We patrolled, set up ambushes, and killed infiltrators.  The patrols and other things we did was above and beyond normal training.  The number of killed is unknown.  Firefights were frequent."  

During the November 2008 Board hearing, the appellant testified under oath as to his activities in Korea.  He stated that his small team of a man from Chicago, himself, and a Korean who could understand the language, would go up inside the DMZ, and "we would search out, and ambush, and kill infiltrators that was trying to come across the DMZ. . . .  we had several encounters where I call it combat.  You all might not call it combat, but any time somebody's shooting at me and I'm shooting at them and we're running for our life and fighting back, I call it combat."  He also described a particular incident.  "[W]hen we went on the DMZ it is really no man's land.  And if you was on that DMZ with me and I found you, you was dead.  I don't care who you were.  That was just the way I was trained.  And I had a group trying to cross and I just emptied two magazines into them and all I could hear is sounding like woman and kids.  They never fired a shot back.  That's one of the only times that I ever ambushed anybody and they did not fire back.  And I have thoughts of that everyday.  And there was a lot of that stuff that went on over there."  

During the hearing, the appellant explained that where he was stationed in Korea, he was about thirty minutes away from the DMZ by truck.  He stated that he would go up to the DMZ, "When they would I guess get a report through Army intelligence that somebody was coming up on us or whatever but I went up there sometimes twice a week, sometimes once a week.  Sometimes we stayed up there two or three days.  Some days we would go up there and we would stay one.  It depended on whatever the situation was.  But once we found something going across and we killed them, then we, you know, came back."  He was asked whether there was any desire to capture any of the infiltrators for intelligence purposes.  His answer was, "No.  Our job was to seek out and destroy."  

In July 2010, the Board remanded this issue to conduct further development.  Specifically, it was requested that the U. S. Army and Joint Services Records Research Center (JSRRC), formerly the Center for Unit Records Research (CURR), obtain the unit histories for Company B, 2nd Brigade, 47th Infantry from July 1963 to September 1963, and for Company B, 2nd Brigade, 8th Infantry from October 1963 to November 1963, to determine if the appellant participated in any special operations training that involved physical assault.  It was also requested that JSRRC obtain the unit history for Company B, 1st Battalion, 17th Infantry, for the purpose of determining whether the appellant or his unit preformed duties near the DMZ.  Specifically, it was requested that the JSRRC determine whether the appellant's unit conducted any combat operations in the DMZ from December 1963 to December 1964.  

In an August 2011 response from CURR, it was noted that the US Army Center for  Military History (CMH), located at Fort Lesley McNair, Washington, DC, was unable to document that the 2nd Brigade, 47th Infantry or the 2nd Brigade, 8th Infantry as valid U.S. Army units.  However, the available records for the 2nd Battalion, 47th Infantry (2nd Bn, 47th Inf) and the 2nd Battalion, 8th Infantry (2nd Bn 8th Inf) for the periods indicated were researched, and no unit records were able to be located.  The search was also coordinated with the National Archives and Records Administration located in College Park, Maryland, and no unit records for the periods indicated were able to be located.  Since no unit records were located, the historical researchers were unable to determine if either of the units was in Korea during the time indicated by the appellant.  However, the CMH stated that the Station List for June and August 1963 indicated that the 2nd Bn, 47th Inf was located at Fort Lewis, Washington, and was inactivated on October 1, 1963.  The Station List for June and August 1963 indicated that the 2nd Bn, 8th Inf was at Fort Riley, Kansas, and for November 1963, the unit was at Fort Lewis, Washington.   

In a second August 2011 response from CURR, it was noted that the available records were researched, and there were no unit records pertaining to the 1st Battalion, 17th Infantry (1st Bn, 17th Inf) for the period indicated by the appellant.  Research was also coordinated with the National Archives and Records Administration located in College Park, Maryland, and they were unable to locate any unit records for the period indicated.  Since no unit records were available, this office is unable to document the location of the 1st Bn, 17th Inf.  Additionally, CURR contacted the CMH located at Fort Lesley, McNair, Washington, DC.  The CMH stated that the Station List for June 1963 indicated that 1st Bn, 17th Inf was located at UnChon-Ni, Korea, and the Station List for August and November 1963 indicated that the 1st Bn, 17th Inf was at Tangduchon-Ni, Korea. 

The first CURR response verified that the appellant's unit was present in Fort Lewis, Washington.  However, this response gave no indication that the appellant's units participated in any special operations training that involved physical assault.  Likewise, the second CURR response verified that the appellant's unit was present in Korea.  However, this response gave no indication that the appellant's units participated in firefights or missions that involved killing infiltrators. 

The Board finds that all available avenues have been exhausted in order to attempt to verify the appellant's reported stressors.  These claimed stressors are not independently verified.  

The Board further finds that the appellant's reports are incredible and inconsistent with the circumstances that are known of his service.  

With regard to the appellant's reports of being subjected to hazardous guerilla training at Fort Lewis, the Board finds that there is simply no corroborative evidence of record supporting the appellant's reports that he underwent training which involved personal assault while in Fort Lewis.  As noted above, neither guerilla training nor ranger training is reflected in his service personnel records.  His statement that the government does not want that information to be public makes no sense.  Being sent to either ranger school or guerilla training within a soldier's first year in the army would be an unusual, extraordinary honor, and nothing to hide.  Rather, soldiers who complete either kind of training are awarded and applauded for such.  He states he was investigated by and received a "high clearance" from the FBI, yet his service personnel records have no entries under "investigations and clearances."  

Furthermore, to the extent he claims his training in Fort Lewis was "ranger training school," that is simply incorrect.  The Board takes judicial notice of the fact that Army Ranger School is located in other states, primarily at Fort Benning, Georgia, see http://www.ranger.org/page-584454, and, to the extent the appellant is referring to the 75th Ranger Regiment at Fort Lewis, Washington, that regiment was not created until 1973, and was stationed at Fort Lewis in 1974 - long after the appellant's period of service.  See http://www.ranger.org/page-593624. 

The appellant additionally asserts that he was beaten so badly during this special training that he lost several teeth.  Review of his service dental records, however, reflects that he had two teeth removed due to non-restorable caries, when he was stationed at Fort Gordon, Georgia.  The first tooth was extracted in July 1963, shortly after his entrance onto service, and the second tooth was extracted in August 1963.  In view of his contemporaneous dental records, his statement that the teeth were knocked out during violent training sessions, can only be described as a bald lie.  

With regard to the appellant's claims that he was assigned to lead a three person group for the purpose of killing infiltrators to South Korea, this statement is similarly incredible, absent any independent support whatsoever.  That someone who held the rank of E-3 and had been in the military for less than one year would be given such an assignment simply challenges credulity.  [Incidentally, he was not promoted to E-4 until 1966, after his Korean service, while with the Reserves.]  Logically, if he were truly instructed to kill anyone in the DMZ, he would not have required a translator, casting further doubt upon his story.  His statement that he killed a group of women and children is likewise incredible.  General knowledge of the conditions at the DMZ causes us to be skeptical of a group of women and children simply walking over the border into South Korea.  His statement that although he was stationed thirty minutes away from the DMZ by truck, yet he was called upon when Army Intelligence noticed someone in the DMZ, is likewise illogical.  His testimony that he was instructed simply to kill infiltrators rather than to allow interrogation for intelligence purposes is unbelievable as well.  In short, absent any corroboration of any kind, the appellant's story as to his activities in Korea is so unconvincing as to convince the Board that he has little credibility in this regard.  

We can only conclude that his stressor statements, both as to the abusive training and as to his activities in Korea are inherently incredible.  His falsehood about having his teeth knocked out is confirmed by the evidence of record; and the fact that he was willing to present a lie about one stressor casts further doubt as to his other reported and unconfirmed stressor events.  

Additionally, the Board has considered the impact of the July 13, 2010, amendment on the appellant's claim.  In this case, we observe that the appellant does not claim he was afraid of hostile military or terrorist activity; rather he claims he is haunted by the killing he did and that he was frightened by the abusive training he claims he received.  It is not shown that the appellant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the appellant or others.  It is also not show that the appellant's response to such event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Therefore, upon review of all relevant evidence of record, the Board finds that there is no evidence that the appellant served in combat, his claimed stressors have not been verified, and his claimed stressors are not consistent with the places, types, and circumstances of his service.  As such, the preponderance of the evidence is against the appeal and service connection cannot be granted for PTSD.


ORDER

Service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


